During the year 1914, and for some years prior thereto, claimant owned a lot fronting on West Madison Street, Chicago, Illinois, upon which he had erected five one-story brick buildings. Adjoining his lot to the west ivas a tract of land owned by the State, but there was a vacant strip of land about eleven feet in width, belonging to claimant extending from the Avest Avail of claimant’s most Avesterly building to the east line of the land owned by the State. The State let a contract for the erection of an Armory on its land and the contractor in charge of the work, assuming that the State OAvned all of the vacant property Avest of claimant’s buildings, made excavation thereon although claimant had informed him that he OAvned the strip of land, extending eleven feet west from the Avest AA’all of his building. The contractor made excavations on claimant’s property within a feAv feet of the Avest Avail of his building and as a result greatly damaged the same. The Avails cracked, the building sagged and fixtures within the building OAvned by claimant were partially destroyed. A concrete AA'allc running along claimant’s building to the Avest, aaus practically destroyed by reason of the excavation. xifter repeated complaints by the claimant, the contractor placed his building on jacks where it remained for about fifteen months, and as a result, the building Avas in such shape that the business of claimant Avas practically destroyed. One of the claimant’s other buildings Avas also damaged to such extent that the tenant who had been paying a monthly rental of $85.00 per month, was compelled to abandon the premises. From the record before us there is no question but that the claimant is entitled to recover for the damages he has sustained, and in arriving at the amount we are forced to the conclusion that he suffered damages far in excess of the amount testified to by the contractor aa'Iio testified on behalf of the State. While it is someAvhat difficult to arrive at an amount that aa-duM defiantly determine the amount of damages sustained, Ave are of the opinion that claimant is entitled to recover two thousand fiwe hundred and 00/100 ($8,500.00) dollars.